Citation Nr: 1337881	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to December 1945.  He died in February 2009.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  Subsequently, in August 2011, the Board remanded the appellant's claim for further evidentiary development and adjudication.  In that remand the Board instructed the agency of original jurisdiction (AOJ) to obtain VA treatment records, seek any available private records, obtain a VA medical opinion concerning the cause of the Veteran's death, and then re-adjudicate the claim.  The AOJ obtained the identified VA records and requested that the appellant provide information pertaining to relevant private records, to which she responded that there were none available.  The AOJ then obtained VA medical opinions in September 2011 and December 2011.  The AOJ then issued the appellant a supplemental statement of the case (SSOC) in July 2012, in which it again denied her claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appellant testified before a Veterans Law Judge at a hearing at the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  Upon receiving notice that the Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board, the appellant requested that she be provided with a new Travel Board hearing.  However, the Board finds that, given that the benefits she is seeking are herein granted in full, a second hearing would only delay the favorable resolution of the appellant's claim.  Thus, the Board concludes that adjudication of the claim without providing a second opportunity for the appellant to testify is, at most, harmless error.  See 38 C.F.R. § 20.1102 (2013).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2009 from acute renal failure, with coronary artery disease with prior myocardial infarction and bacteremia identified as significant conditions contributing to his death. 

2. At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling.

3.  The Veteran's service-connected PTSD contributed substantially or materially to cause his death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for the cause of the Veteran's death, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for dependency and indemnity compensation (DIC), such as service connection for the cause of death, are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2013).

Service connection may be established for a current disability in several ways.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2013).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2013); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the evidence does not show, nor does the appellant contend, that the Veteran had acute renal failure, bacteremia, or coronary artery disease as a direct result of his military service.  Rather, she contends that his service-connected PTSD, evaluated as 100 percent disabling at the time of his death, contributed substantially to the coronary artery disease that was a contributory cause of his death.  Specifically, the appellant avers that the Veteran's PTSD led to increased stress on his body, including his heart, which in turn led to his developing the coronary artery disease that was a significant contributory cause of his death.

According to post-service medical records, a VA psychiatric examination dated in March 2006 shows that the Veteran was diagnosed with PTSD and was assigned a Global Assessment of Functioning (GAF) score of 45-50.  The Board observes that a GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV).  In addition, in an assessment dated in September 2005, a private physician opined that the Veteran had chronic, severe PTSD that rendered him totally disabled and unable to establish or maintain effective relationships.  Based upon these findings, in a March 2006 rating decision, the RO granted the Veteran service connection for PTSD and assigned a 100 percent disability rating.  

The Veteran's post-service records show that he experienced a multitude of non-service-connected disorders, including chronic kidney disease, as well as coronary artery disease, a history of myocardial infarction with pacemaker implantation and aortic valve replacement, congestive heart failure, hypertension, and diabetes mellitus.  The Veteran passed away in February 2009.  The cause of his death as shown on his certificate of death was acute renal failure, with coronary artery disease with prior myocardial infarction listed as a significant condition contributing to death.  No autopsy was performed.

In multiple statements to VA, as well as at the June 2011 hearing before a Veterans Law Judge, the appellant contended that the Veteran's severe PTSD symptomatology caused increasing stress that contributed to his coronary artery disease and other heart problems.  In addition, the Veteran's primary care physician submitted a statement in August 2009 in which he attested to his belief that the Veteran's PTSD "aggravated his heart condition, thus contributing to the Veteran's death."  In so finding, the physician based his opinion on "the years I treated him and his hospital records."

The AOJ obtained two VA medical opinions, in September and December 2011, concerning the instant claim.  In the September 2011 opinion, the VA examiner reviewed the Veteran's extensive medical history and noted that, despite his long history of multiple heart problems, the Veteran's systolic function was preserved, with normal functioning of his aortic valve prosthesis.  The examiner noted that the primary cause of the Veteran's death was not heart disease but renal failure.  However, the examiner went on to state that in his opinion, "there is less than 50% or more probability, that his demise was not aggravated by PTSD" (emphasis in original).

To clarify this apparently contradictory finding, the AOJ obtained a second VA medical opinion in December 2011.  At that time, a second VA examiner also acknowledged the Veteran's long history of multiple heart disorders but pointed out, as did the September 2011 VA examiner, that the Veteran's left ventricular ejection fraction was normal, and his prosthetic aortic valve was functioning well, at the time of his death.  The examiner pointed out that the Veteran displayed multiple risk factors for coronary artery disease, including diabetes mellitus, hypertension, a family history, and a history of smoking.  However, the examiner did state that the role of the Veteran's PTSD in his "development of heart disease, given the current research evidence, would remain fairly small."  The examiner concluded that it is unlikely that the Veteran's cause of death is directly related to service.  However, in so finding, the examiner reasoned only that he did "not think that PTSD was a major cause in the causality or aggravation of his heart disease."

Based on a review of the evidence and in affording the appellant the benefit of the doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  As discussed above, at the time of his death, service connection was in effect for PTSD, evaluated as 100 percent disabling.  Although PTSD was not listed on the death certificate as a significant condition contributing to death, the private physician's opinion indicates otherwise.  Indeed, as discussed above, the Veteran's private primary care physician opined that it was at least as likely as not that the Veteran's PTSD "aggravated his heart condition" that helped to bring about his death.  Such opinion was based upon the physician's extensive knowledge of the Veteran's health condition, drawn from more than 30 years of providing his primary medical care.  

Importantly, the Board notes that this opinion is uncontradicted.  In so finding, the Board acknowledges that the September 2011 VA examiner likely meant to state that it was less likely than not that the Veteran's PTSD aggravated the conditions that brought about his death.  However, the opinion as stated in the examination report expresses the opposite-that it is less likely than not "that his demise was not aggravated by PTSD."  The Board cannot do otherwise than take the examiner's statement at face value, which is that it is more likely than not that the Veteran's PTSD did aggravate the heart disorder that contributed to his death.  Similarly, although the December 2011 VA examiner stated that the Veteran's PTSD did not likely directly contribute to his death, he did concede that his PTSD could well have contributed in a small way to aggravation of his coronary artery disease, which in turn contributed to the Veteran's death.  The Board finds that these unclearly stated opinions, at the least, place the evidence in equipoise as to whether the Veteran's PTSD aggravated the coronary artery disease that was identified as contributing substantially to his death.

Accordingly, in considering the uncontradicted medical opinion of the Veteran's private primary care physician, the opinions of the VA examiners as set forth in the September 2011 and December 2011 reports, and the pertinent medical evidence of record, and in affording the appellant the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD contributed substantially or materially to his death.  The evidence is in favor of the grant of service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


